Per Curiam:
These three appeals are from the same decree. They were argued together. The contention arises in the distribution of a fund produced by a sheriff’s sale of the property of Sargent & Holt, on an execution in favor of Copeland. The able report of the auditor, applying the money on that execution, was confirmed by the learned judge. It is found as a fact that there was nothing inequitable in the taking of the note on which the *80judgment was entered, and that there was no evidence to prove either actual or legal fraud. Such being the fact, we discover nothing in the evidence to call for a reversal of the decree.
Decree affirmed and appeal in each case dismissed, at the cost of the respective appellants therein.